Title: Notes on Debates, 7 March 1783
From: Madison, James
To: 


Editorial Note
Except for its first sentence and the footnote, JM’s entry for this day is limited to a reproduction of the Report on Restoring Public Credit, 6 March 1783 (q.v.), drawn from the printed version of that report distributed the next day to each delegate in Congress. Three copies of this broadside are in NA: PCC, No. 26, fols. 411–13. For the purpose of recording the outcome of the prolonged debates on the report, Charles Thomson or members of his clerical staff marginated each of these copies differently and marked within their text.
To have a convenient means of referring to the particular subject at issue during these debates, JM numbered the paragraphs sequentially from “(1)” to “(12)” in the report copied in his notes for 7 March. See text of notes and nn. 2 and 3, below; also, for example, JM Notes, 21 Mar.; 27 Mar. 1783, and nn. 1, 2. This numbering, the variation mentioned in footnotes 3, 6, 9, 13, and 18 of the Report on Restoring Public Credit, 6 March 1783, and many unimportant differences of abbreviations, capitalization, and punctuation make each of the four versions contrast in minor respects with the other three, even though they almost never differ in their factual contents.
 
Friday March 7.
Printed copies of the rept. abovementioned were delivered to each member as follows, viz.

   
   In the draught as laid before the Come. by the (7) paragraph was placed last of all, so as to render the plan indivisible. In the (10) paragraph the word “reasonable” before the word “expences,” was not inserted; but to the paragraph were added “provided that this allowance shall not be extended to any expences which shall be declared by nine votes in Congress to be manifestly unreasonable.” In other respects the original draught was unaltered; except that a former resolution of Congress in the words of the (6) paragraph was incorporated by the Secy. before it went to the press.


 